Since the entry of the trial court shows that, in ruling on the motion for judgment on the pleadings and opening statement of plaintiff, "exhibits received in evidence" were considered in arriving at its decision, the judgment is subject to a reversal. The motion should present only a question of law raised by the pleadings, and evidence should not be considered.
In this case, the pleadings show that a factual question involving the negligence of Gulf Refining Company must be considered and was considered by the court. While the court might have reached the right result, it should not have decided the question of fact at that stage of the proceeding. SeeKnight v. Strong, 101 Ohio App. 347, 140 N.E.2d 9, andHome Owners' Service Corp. v. Hadley, 86 Ohio App. 340,84 N.E.2d 314.
McLAUGHLIN, J., of the Fifth Appellate District, sitting by designation in the Tenth Appellate District.